NUMBER 13-15-00351-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE SANDRA AZUA


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Benavides and Perkes
                  Memorandum Opinion Per Curiam 1

        Relator, Sandra Azua, filed an amended petition for writ of mandamus in the above

cause on July 30, 2015. The Court requested that the real parties in interest, Antonio

Azua Colchado and Judith Azua, or any others whose interest would be directly affected

by the relief sought, to file a response to the petition; however, on August 26, 2015, relator

filed a motion to dismiss this cause on grounds that the parties have settled and

compromised their differences.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       The Court, having examined and fully considered relator’s motion to dismiss, is of

the opinion that the motion should be granted. Accordingly, the Court GRANTS relator’s

motion to dismiss and DISMISSES this cause as moot without reference to the merits

thereof. Pending motions, if any, are likewise DISMISSED AS MOOT. See TEX. R. APP.

P. 52.8(a).

       IT IS SO ORDERED.

                                                      PER CURIAM




Delivered and filed the
1st day of September, 2015.




                                               2